Daly, J.
The plaintiff is required to show that he has a claim against the owner. If the plaintiff made no contract with the owner, it must appear that the plaintiff made an agreement with a person who has contracted with the owner to erect the building, and that the work and materials done and furnished conformed to the original contract with the owner, otherwise there is no lien and no cause of action, under the statute, against the owner.
“ Issue shall be joined,” in the language of the statute, “ upon the claims made,” (§ 8,) to wit, the claims made in the notice to appear and submit to an accounting.
In this case, the plaintiff claims, by virtue of his contract, to enforce a lien upon the building. The peculiar nature of that claim should appear in the complaint. This is essential to the judgment which he seeks, or rather to the right claimed by him to enforce his lien by execution against the specific building.
Motion granted, with leave to the plaintiff to amend.